
	

114 S2999 IS: To prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay, Cuba.
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2999
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2016
			Mr. Daines (for himself, Mr. Moran, Mr. Roberts, and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prohibit the transfer of any individual detained at United States Naval Station, Guantanamo Bay,
			 Cuba.
	
	
		1.Prohibition on any transfer of any individual detained at United States Naval Station, Guantanamo
			 Bay, Cuba
 (a)ProhibitionNo amounts authorized to be appropriated or otherwise available for any department or agency of the United States Government may be used during the period specified in subsection (b) to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions, or to any foreign country or entity, of any individual detained at Guantanamo.
 (b)Specified periodThe period specified in this subsection is the period that— (1)begins on the date of the enactment of this Act; and
 (2)ends on the earlier of— (A)the date of the enactment of an Act authorizing appropriations for military activities of the Department of Defense for fiscal year 2017; or
 (B)January 1, 2017. (c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means an individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who—
 (1)is not a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(22)) or a member of the Armed Forces of the United States; and
 (2)is— (A)in the custody or under the control of the Department of Defense; or
 (B)otherwise detained at United States Naval Station, Guantanamo Bay.  